Appeal by defendant from an order of the Supreme Court, Kings County, entered December 10, 1963, which denied after a hearing defendant’s application in the nature of a writ of error coram nobis to vacate a judgment of the former County Court, Kings County, rendered October 30, 1934 on his plea of guilty, convicting him of robbery in the third degree, unarmed, and sentencing him to serve a term of 10 years. Order affirmed. In our opinion, appellant failed to sustain by a preponderance of the credible evidence his contention that his constitutional and statutory rights to representation by counsel during plea or sentence were infringed (People v. Chait, 7 A D 2d 399, affd. 6 N Y 2d 855; People v. Wolfson, 9 A D 2d 940; People v. Milo 4 A D 2d 679). Although it appears that appellant was not represented by counsel on arraignment when he pleaded not guilty, the absence of counsel in and of itself, without a factual showing of prejudice, does not constitute a deprivation óf a defendant’s constitutional right to such representation (People v. Tyson, 15 N Y 2d 866). Beldock, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., concur.